                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION

 COREY TARVIN,                                      )
                                                    )
         Plaintiff,                                 )
                                                    )    NO. 1:18-cv-00025
 v.                                                 )
                                                    )    JUDGE CAMPBELL
                                                    )    MAGISTRATE JUDGE FRENSLEY
 CHERRY LINDAMOOD, et al.,                          )
                                                    )
         Defendants.                                )

                                              ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

70), recommending the Court grant in part, and deny in part Defendants’ partial motions to dismiss

(Doc. Nos. 53, 64). Defendants have filed Objections (Doc. Nos. 72, 73) to the Report and

Recommendation, and Plaintiff has filed a Response (Doc. No. 74) to the Objections.

       Under 28 U.S.C. § 636(b)(1) and Local Rule 72.02, a district court reviews de novo any

portion of a report and recommendation to which a specific objection is made. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory objections are insufficient. See

Zimmerman v. Cason, 354 F. Appx. 228, 230 (6th Cir. 2009). Thus, “only those specific objections

to the magistrate’s report made to the district court will be preserved for appellate review.” Id.

(quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370, 1373 (6th Cir. 1987)). In conducting

the review, the court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).

       In considering a motion to dismiss, a court must determine whether the plaintiff has

sufficiently alleged “a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937,

1949, 173 L. Ed. 2d 868 (2009). Well-pleaded factual allegations are accepted as true and are

construed in the light most favorable to the nonmoving party. 129 U.S. at 1950; Mills v. Barnard,

869 F.3d 473, 479 (6th Cir. 2017).

       In his Amended Complaint, Plaintiff alleges he is legally blind and was beaten while

incarcerated at South Central Correctional Facility, a facility operated by CoreCivic to house

prisoners for the Tennessee Department of Corrections (“TDOC”). (Doc. No. 32). Plaintiff alleges

Defendants CoreCivic, TDOC, and certain CoreCivic employees have violated his constitutional

rights and his rights under the Americans with Disabilities Act (“ADA”), and the Rehabilitation

Act. Defendants CoreCivic and TDOC separately moved for dismissal of several of Plaintiff’s

claims. The Magistrate Judge reviewed the parties’ filings and recommends Defendants’ motions

be granted as to the following claims: (1) Plaintiff’s claims against Shane McClain; (2) Plaintiff’s

Title II ADA claims against CoreCivic; (3) Plaintiff’s Eighth Amendment deliberate indifference

claim against TDOC; and (4) Plaintiff’s First and Fourteenth Amendment access to the courts

claim against Matthew Corkum, f/n/u Simmons, Chris Jackson, and TDOC. The Magistrate Judge

recommends denial of the motions as to the following claims: (1) Plaintiff’s Eighth Amendment

failure to protect claim against CoreCivic; and (2) Plaintiff’s First and Fourteenth Amendment

access to the courts claim against CoreCivic. In addition, the Magistrate Judge recommends

denial of Defendants’ request to temporally limit Plaintiff’s Rehabilitation Act claim against

CoreCivic and TDOC and his ADA Title II claim against TDOC.

       Defendants CoreCivic, Corkum, and Jackson raise the following objections to the Report


                                                 2
and Recommendation: (1) the Magistrate Judge erred in failing to recommend dismissal of the

Eighth Amendment failure to provide medical care claim and the Eighth Amendment failure to

protect claim; and (2) the Magistrate Judge erred in failing to recommend dismissal of the First

and Fourteenth Amendment denial of access to the courts claim. With regard to the first objection,

the defendants initially argue the Magistrate Judge erred in construing their motion to dismiss as

omitting a request to dismiss Plaintiff’s Eighth Amendment failure to provide medical care claim.

Having reviewed Defendants’ motion and memorandum (Doc. Nos. 53, 54), the Court is not

persuaded the Magistrate Judge erred in failing to recognize Defendants’ intent to develop such an

argument.1

        With regard to the Eighth Amendment failure to protect claim, the defendants argue the

Magistrate Judge erred in finding the Amended Complaint sufficiently alleged liability under

Monell v. Dep’t of Social Servs., 436 U.S. 658, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978). CoreCivic

argues that in order to state a claim it acted with deliberate indifference through its training and

supervision, Plaintiff must allege “specific prior instances of unconstitutional conduct

demonstrating that the defendant has ignored a history of abuse and was clearly on notice that the

training or supervision ‘in the particular area’ was deficient and likely to cause injury.” (Doc. No.

73, at 3).

        To state an Eighth Amendment claim against a private prison company, like CoreCivic, a

plaintiff must allege the company’s official policies or customs resulted in injury to the plaintiff.

O'Brien v. Michigan Dep't of Corr., 592 Fed. Appx. 338, 341 (6th Cir. 2014). In this case, the

Amended Complaint alleges CoreCivic had a policy and custom of failing to adequately train and


1
    A footnote in Defendants’ Reply (Doc. No. 69 n.1) brief is not sufficient to put the Magistrate Judge
on notice of such an argument.
                                                   3
supervise officers on how to handle incidents involving members of a “Security Threat Group”

(“STG”) at the prison, permitting undocumented or unscreened STG cell assignments, and

permitting officers to clear codes without conducting an adequate investigation. (Doc. No. 32 ¶

58). These allegations meet the pleading standards of Rule 12 and Iqbal/Twombley. The cases cited

by Defendants to support their argument for dismissal do not establish the heightened pleading

standard they suggest for this claim.2 See, e.g., Warren v. Metro. Gov't of Nashville, 2015 WL

3417844, at *6 (M.D. Tenn. May 27, 2015) (distinguishing between evidence required to withstand

summary judgment on a failure to train claim and the allegations sufficient to withstand a motion

to dismiss on such a claim). Thus, Defendants’ objections to the Magistrate Judge’s

recommendations on Plaintiff’s Eighth Amendment claims are without merit.

        The CoreCivic defendants also argue the Magistrate Judge erred in finding the Amended

Complaint sufficiently alleged a First and Fourteenth Amendment denial of access to the courts

claim because Plaintiff has failed to allege “actual injury.” Defendants contend Plaintiff must

allege a claim has been lost or rejected, or that the presentation of a claim is currently being

prevented, as a result of the denial of his access to the courts.

        In order to state a claim for denial or interference with access to the courts, the plaintiff

must show an “actual injury.” Harbin-Bey v. Rutter, 420 F.3d 571, 578 (6th Cir. 2005). Examples



        2
             Plinton v. County of Summit, 540 F.3d 459, 464 (6th Cir. 2008) (finding summary judgment
warranted because plaintiff failed to present probative evidence on the question of county’s deliberate
indifference); Fisher v. Harden, 398 F.3d 837, 849 (6th Cir. 2005) (finding summary judgment warranted
because plaintiff failed to present sufficient evidence that the county’s training programs were inadequate);
Okolo v. Metro. Gov’t of Nashville & Davidson Co., 892 F. Supp. 2d 931, 943 (M.D. Tenn. 2012) (finding
the plaintiff’s “formulaic recitations” failed to adequately state a claim for failure to train); Hutchison v.
Metro. Gov’t. of Nashville & Davidson Co., 685 F. Supp. 2d 747, 751 (M.D. Tenn. 2010) (finding the
plaintiff failed to allege facts related to a municipal liability on traffic stops and disabled drivers or
passengers).

                                                      4
of actual injury include “having a case dismissed, being unable to file a complaint, and missing a

court-imposed deadline.” Id.

       Plaintiff’s denial of access to the courts claim includes the following allegations:

       93. Defendants’ practices have obstructed and hindered Plaintiffs’ ability to pursue
       his legal claims, including the constitutional rights and disability discrimination
       claims asserted in this lawsuit. Those underlying claims are non-frivolous. Indeed,
       this Court already found that Plaintiff’s previously asserted constitutional rights
       claims were non-frivolous.

       94. As described above, Defendants denied Plaintiff the ability to pursue his claims
       by denying him necessary services to read and write, refusing to waive the 7-day
       grievance limitation while he was in the hospital, and locking him up in a solitary
       cell 23 hours per day (leaving him blind and alone). They also denied him
       equivalent access to the law library at each facility and the ability to investigate and
       grieve his claims timely and effectively.

       95. Furthermore, even after this case was filed, Defendants continued to deny Mr.
       Tarvin basic services necessary to communicate with the outside world. Then, it
       prevented him from communicating with outside counsel in a videoconference,
       falsely stamped a letter from the Court concerning the civil appointment of counsel
       as “inmate refused,” falsely stamped a letter from counsel as “refused” to obstruct
       written communication with his counsel, impounded other communications
       without delivering them, failed to translate those that it did deliver, and then
       intentionally and surreptitiously violated Plaintiff’s attorney-client privilege during
       a videoconference to gain a strategic advantage, to retaliate against him, and to chill
       future communications with counsel.

       96. Upon information and belief, these actions taken to hinder and obstruct
       Plaintiff’s access to the courts are part of a policy, custom, or practice of CoreCivic
       and the TDOC. These actions serve no legitimate penological interest – they simply
       function to prevent Plaintiff and others from gaining access to the court system and
       vindicating their rights.

       97. These actions did, and continue to, severely prejudice Plaintiff in pursuing his
       legal claims. They prevented him from effectively researching, grieving, and filing
       this lawsuit, and they continue to interfere with his ability to effectively
       communicate with counsel verbally or writing to further investigate, formulate, and
       prosecute his claims against Defendants. These actions have chilled written and
       remote communications between Plaintiff and his counsel.

       98. The prejudice is severe. To the extent that the statute of limitations or any

                                                  5
       exhaustion requirements might otherwise have barred any of Plaintiff’s claims, the
       Court should find that Plaintiff is entitled to equitable tolling or that those doctrines
       otherwise do not bar Plaintiff’s claims.

       99. Defendants retaliated against Plaintiff for attempting to exercise his right of
       access to the courts. Plaintiff’s right to file a public lawsuit and make public
       allegations and other filings against Defendants, including his right to amend his
       complaint through counsel as ordered by this Court in this case, are forms of
       protected First Amendment activity. In connection with the Court’s appointment of
       counsel, Defendants intentionally retaliated against the Plaintiff by impounding his
       mail or falsely stamping it as having been rejected, and by unlawfully snooping on
       attorney-client privileged communications between Plaintiff and his appointed
       counsel. These actions were intended to deter Plaintiff from pursuing his claims, to
       intimidate him and other prisoners from pressing their rights in court, and to
       retaliate against Plaintiff for successfully obtaining appointed counsel. Defendants’
       actions would deter a person of ordinary firmness from engaging in this type of
       speech in the future.

(Doc. No. 32) (emphasis added).

       Plaintiff alleges Defendants’ interference with his access to counsel and the courts

prejudiced him by, among other things, delaying his ability to file grievances and this lawsuit. That

alleged prejudice is evidenced by Defendants’ request to dismiss certain claims on statute of

limitations grounds. (Doc. Nos. 53, 54, 64, 65). Defendants’ objection is meritless. Plaintiff has

sufficiently alleged actual injury resulting from denial of access to the courts.

       Defendant TDOC objects to the Magistrate Judge’s failure to recommend temporally

limiting Plaintiff’s ADA and Rehabilitation Act claims. In response to Defendants’ argument that

the statute of limitations bars these claims or requires such temporal limits, Plaintiff has relied, in

part, on the doctrine of equitable tolling. To determine whether equitable tolling should be applied,

courts are to consider the following factors: “(1) lack of notice of the filing requirement; (2) lack

of constructive knowledge of the filing requirement; (3) diligence in pursuing one’s rights; (4)

absence of prejudice to the defendant; and (5) the plaintiff’s reasonableness in remaining ignorant


                                                  6
of the particular legal requirement.” Jones v. Nat. Essentials, Inc., 740 Fed. Appx. 489, 494 (6th

Cir. 2018) (quoting Truitt v. Cty. of Wayne, 148 F.3d 644, 648 (6th Cir. 1998)). TDOC has not

addressed these factors in its Objections, nor has it identified sufficient factual support for the

courts’ application of the factors at this stage of the proceedings. Thus, TDOC has failed to

demonstrate the Magistrate Judge erred on this point.

       In sum, Defendants’ filings fail to state viable grounds to challenge the conclusions of the

Magistrate Judge, or otherwise provide a basis to reject or modify the Report and

Recommendation. Having fully considered Defendants’ objections, the Court concludes they are

without merit, and that the Report and Recommendation should be adopted and approved.

Accordingly, Defendants’ Motions (Doc. Nos. 53, 64) are GRANTED, as to the following claims:

(1) Plaintiff’s claims against Shane McClain; (2) Plaintiff’s Title II ADA claims against CoreCivic;

(3) Plaintiff’s Eighth Amendment deliberate indifference claim against TDOC; and (4) Plaintiff’s

First and Fourteenth Amendment access to the courts claim against Matthew Corkum, f/n/u

Simmons, Chris Jackson, and TDOC. In all other respects, Defendants’ Motions are DENIED.

       It is so ORDERED.


                                                     _______________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
